Citation Nr: 0714175	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-20 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication used to treat 
service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for PTSD.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2007, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.

In May 2006, the RO received communication from the veteran 
in which he claimed entitlement to service connection for 
arthritis, a dysthymic disorder, dermatitis or eczema, 
dermatophytosis of the foot, and bilateral tinnitus.  
Thereafter, by a July 2006 communication, the veteran 
withdrew these claims.  In this regard, it is noted that the 
June 2003 rating decision had also granted service connection 
for tinnitus, evaluated as 10 percent disabling effective 
from March 4, 2003.  The veteran did not appeal the down 
stream issues of schedular evaluation and effective date.  


FINDINGS OF FACT

1.  There is no nexus between the veteran's erectile 
dysfunction and medication used to treat his service 
connected PTSD.

2.  Throughout the appeal period, the veteran's service-
connected PTSD has not been shown to have caused more than 
occasional occupational and social impairment with a decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  Throughout the appeal period, the veteran's service-
connected bilateral hearing loss has been productive of Level 
I hearing acuity in the right ear and Level II hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is not secondary to medication used 
to treat service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
erectile dysfunction, secondary to medication used to treat 
service connected PTSD.  He further claims that the 
impairment associated with his service connected PTSD and 
bilateral hearing loss are inadequately reflected by the 
schedular evaluations presently in effect and, thus, warrant 
increased  ratings.

In his October 2003 notice of disagreement as well as 
subsequent written communications and video conference 
hearing testimony, the veteran argues that his erectile 
dysfunction is due to medication (Prozac) which has been 
prescribed to treat his service connected PTSD.  

Service connection shall be established for a disability 
which is proximately due to or the result of a service 
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service 
connected disorder causes an increase in disability to a 
nonservice connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran no longer contends that he incurred 
erectile dysfunction in active service or on a direct basis, 
the Board notes that the service medical records in 
conjunction with this claims file do not reference to any 
treatment or diagnosis of erectile dysfunction.  Thus, 
service records, as a whole, provide evidence against this 
claim, failing to indicate that the veteran had a chronic 
erectile disorder in service or for many years thereafter.  

The veteran's central theory is that medication prescribed 
for his service connected PTSD has caused another disorder.  
In order to address this claim, the Board must carefully 
review the post-service medical record.

In this case, there is a current diagnosis of erectile 
dysfunction.  Review of the record shows that the initial 
diagnosis of erectile dysfunction was in January 2003.  In 
addition, service connection is in effect for PTSD.  
Accordingly, the first two elements are satisfied.

The record includes an December 2006 report of VA 
genitourinary examination which notes that the veteran 
reported a three year history of erectile dysfunction, which 
he claimed was caused by the medication he had been taking 
for PTSD since 2003.  Upon review of the claims file and 
examination of the veteran, the examiner commented that 
erectile dysfunction can be caused by several medical 
conditions, including physical, organic, and psychological 
conditions.  He stated that hypertension and medications to 
treat hypertension are one of the possible causes for 
developing erectile dysfunction.  The examiner further noted 
that the veteran has hypertension, had been taking medication 
prior to the year 2002, and erectile dysfunction was already 
present in January 2003.  Therefore, the examiner concluded 
that he was unable to provide an opinion without resorting to 
mere speculation as to whether the veteran's erectile 
dysfunction is solely caused by the medications taken for his 
service connected PTSD.  

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim).

Overall, the Board must find that this medical opinion 
provides evidence against the claim, indicating no 
association between PTSD and the disorder at issue. 

The veteran's post service treatment records and examination 
reports, as a whole, are found to provide evidence against 
his claim.  As noted above, the record clearly establishes 
that the veteran has been diagnosed with erectile dysfunction 
and he has established service connection for PTSD.  However, 
there is no medical nexus evidence establishing a 
relationship between his claimed disorder and his service 
connected PTSD.  Specifically, the December 2006 report of VA 
examination includes the conclusion that the examiner was 
unable to provide an opinion without resorting to mere 
speculation as to whether the veteran's erectile dysfunction 
is solely caused by the medications taken for his service 
connected PTSD.  Moreover, the examiner provides other 
sources for the veteran's erectile dysfunction, such as his 
hypertension and the medication which he is prescribed to 
treat this condition, and notes that erectile dysfunction was 
already present when the veteran initiated treatment for 
PTSD.  Thus, there is no medical evidence of record to 
support the veteran's contentions regarding secondary service 
connection and indications of other causes.

In addition, the December 2006 report of VA examination 
includes the opinion that resolving the question with respect 
to the etiology of the veteran's erectile dysfunction would 
be resorting to mere speculation.

The Board has reviewed various medical texts submitted by the 
veteran regarding the relationship between erectile 
dysfunction and Prozac; however, this evidence is too general 
in nature to provide, alone, the necessary evidence to show 
that his erectile dysfunction is caused by Prozac, which has 
been prescribed to treat his PTSD.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The evidence submitted by the veteran 
does not provide information specific to the facts of the 
veteran's case.  Therefore, the Board must conclude that this 
evidence does not show to any degree of specificity a 
relationship or connection between his erectile dysfunction 
and the medication prescribed to treat his service connected 
PTSD.  

Inasmuch as an award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship is insufficient, see 38 C.F.R. § 3.102, service 
connection may not be granted for erectile dysfunction.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for erectile dysfunction, claimed as 
secondary to the medication which the veteran has been 
prescribed to treat his service connected PTSD, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

With respect to the increased rating claims, it is noted that 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The veteran's service connected PTSD is rated as 30 percent 
disabling under 38 C.F.R. § 4.130; Diagnostic Code 9411.  
Pursuant to the relevant rating criteria, a 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.   

A 50 percent rating will be awarded for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.   

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 is appropriate where there are moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational or school functioning, (e.g., having few friends 
or having conflicts with peers or co-workers).  A score of 
61-70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
The veteran's January 2003 report of VA psychiatric 
consultation, as well as his April 2003 and December 2006 VA 
PTSD examination report, reflect a GAF score of 60, which is 
indicative of moderate impairment, providing evidence, 
overall, against this claim.

Upon review of all the evidence of record, including VA 
treatment records dated from January 2003 to January 2007 and 
two VA PTSD examination reports, and in light of the above 
rating criteria, the Board concludes that the evidence does 
not support a schedular evaluation in excess of 30 percent 
for the veteran's PTSD at any time during the appeal period.  

In this regard, VA treatment records from January 2003 to 
December 2006, as well as the veteran's April 2003 report of 
VA PTSD examination, reflect that the veteran complained of 
several mental health symptoms, including intrusive memories, 
nightmares, sleep disturbance, irritability, problems with 
memory, loss of concentration, depression, emotional numbing, 
social isolation, hypervigilance and startle response.  

It is noted that VA treatment records from December 2006 and 
January 2007, as well as the veteran's December 2006 report 
VA PTSD examination, reflect that his symptoms appeared to 
get worse after he requested help in getting away from his 
duties as a heavy equipment operator and was put on medical 
disability instead of being offered another duty assignment.  
These records note that the veteran was grieving for loss of 
occupational ability, he complained of memory impairment, and 
his mood was variously described as dysphoric, nervous, and 
aloof.  

In addition, the December 2006 examination report notes that 
the veteran's speech was impoverished, his mood was 
dysphoric, and his recent memory was mildly impaired.  The 
examiner noted that the veteran was not cooperative with the 
examination, was not engaged, and made no eye contact.  The 
examiner commented that the veteran was in an irritable mood 
due to outside circumstances related to being "laid off," 
that he was preoccupied with his current problem with being 
put on temporary disability at work and was not engaged in 
the PTSD review.  The diagnoses were chronic PTSD and 
dysthymic disorder.  The examiner commented that dysthymia is 
a form of depression which is long-term, often chronic, and 
seems as if it is integrated into the personality.  He 
further commented that dysthymic disordered patients have a 
pessimistic outlook and poor social skills.  The examiner 
concluded that, although it may be a comorbid disorder with 
PTSD, this does not mean that it is secondary to PTSD or 
cause by PTSD.  

Insofar as this examination report includes the opinion that 
the veteran's dysthymic disorder and associated symptoms are 
not secondary to or cause by his PTSD, the Board finds that 
it is negative evidence against the veteran's claim for an 
increased rating.  

Notwithstanding the symptoms shown by the December 2006 and 
January 2007 VA treatment records and December 2006 PTSD 
examination report, the evidence shows that the veteran as 
consistently presented as clean and appropriately groomed.  
Moreover, treatment records subsequent to the December 2006 
PTSD examination report reflect that, although the veteran 
continued to grieve for loss of his occupational ability, his 
appearance was within normal limits, he was calm and 
responsible, his speech was normal for rate and rhythm, his 
thought process was coherent and organized, and his judgment 
was such that he was able to understand the outcome of his 
behavior.  As further evidence of a stable mental status for 
increased rating purposes, the veteran was able to maintain 
his employment as a heavy equipment operator for thirty years 
and he lives with his wife of 32 years and 11 year old grand-
daughter, and, as is apparent from the treatment records, 
routinely kept his scheduled medical appointments. 

It is noted that an October 2006 medical statement includes 
the opinion that, due to medications for his PTSD and 
secondary to his PTSD, the veteran should avoid driving heavy 
equipment if accommodations can be made for him at work.  
However, as previously noted, rather than being transferred 
to another job assignment, the veteran was placed on medical 
leave.  In this regard, the December 2006 PTSD examination 
report notes the veteran's complaint that he has difficulty 
focusing due to medications and includes the observation that 
there is no objective data to support this complaint from his 
place of employment.  The examiner further observes that the 
veteran has expressed his dislike for his job and desire to 
leave this type of work to treatment providers during the one 
year period prior to the examination.  

Although the December 2006 and January 2007 VA treatment 
records and December 2006 PTSD examination report reflect 
that the veteran's psychiatric impairment is productive of 
symptomatology which bears on occupational and social 
impairment, this statement does not reflect that the 
veteran's psychiatric disorder is productive of impairment 
which approximates the criteria for an evaluation in excess 
of 30 percent disabling.  Specifically, this evidence does 
not show that there is reduced reliability and productivity.  
In fact, the evidence overwhelmingly demonstrates that the 
veteran is alert and oriented and his speech is normal in 
rate and rhythm and spontaneous.  While difficulties, such as 
sleep disturbance and anxiety are noted on examination 
(providing the basis for the current evaluation) reduced 
reliability and productivity as result of PTSD, overall, are 
not indicated at any time during the appeal period.

The Board also finds that the GAF score of 60, as noted in 
the veteran's VA PTSD examination reports and treatment 
records, supports a finding that his disability pictures 
falls within the criteria for a 30 percent rating.  The score 
of 60 is on the highest range which DSM-IV defines as being 
indicative of moderate symptoms and, as discussed above, the 
clinical findings on examination do not fall within the 
criteria for a rating in excess of 30 percent.  It appears 
from examination findings that the veteran's functioning is 
closer to that reflected by mild disability.  At any rate, 
the Board views the clinical findings reported on examination 
as showing that the veteran's PTSD disability picture falls 
within the criteria listed for a 30 percent rating.  In other 
words, the Board finds that the preponderance of the evidence 
now of record is against entitlement to a rating in excess of 
30 percent.  

Finally, with respect to the issue of entitlement to an 
initial compensable rating for bilateral hearing loss, it is 
noted that, in evaluating hearing loss, disability ratings 
are derived by a mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation during the May 2003 
VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

5
20
30
50
LEFT

10
45
55
60

The puretone average in the right ear was 26 decibels and the 
puretone average in the left ear was 43 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 86 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.  

Similarly, on the authorized audiological evaluation during 
the January 2007 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
25
60
LEFT

25
55
75
80

The puretone average in the right ear was 34 decibels and the 
puretone average in the left ear was 59 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The degree of bilateral hearing loss shown by the authorized 
examinations fail to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  The veteran may 
always advance a claim for an increased rating if his hearing 
loss disability increases in severity in the future.

It is important for the veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The veteran's 
complaints due not provide a basis to increase the evaluation 
based on these test results.

The Board notes that the veteran's PTSD and bilateral hearing 
loss do not appear to have fluctuated markedly since the 
effective date of service connection in March 2003.  Thus, 
staged disability ratings are not warranted.  See Fenderson, 
supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board is aware of the veteran's contention that his 
erectile dysfunction is etiologically related to the 
medication which he has been prescribed to treat his service 
connected PTSD and that the schedular evaluations presently 
in effect for his service connected PTSD and bilateral 
hearing loss inadequately reflect the level of disability 
associated with these disorders.  However, without any 
medical experience, the Board must find that his opinions 
have very limited probative value and are clearly outweighed 
by the medical evidence and facts cited above.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

With respect to the duties to notify and assist, the Board 
notes that VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  A letter dated in March 2003 and provided to 
the appellant prior to the June 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claims.  

The Board emphasizes that the appeal with respect to the 
claims of increased initial rating for PTSD and bilateral 
hearing loss arises from the initial ratings assigned when 
the RO awarded service connection, such that the original 
letter refers to the requirements for establishing service 
connection for these claims.  VA's Office of General Counsel 
has held that there is no requirement for additional 
38 U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., 
an increased rating or an earlier effective date after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for these disorders was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in letters dated in September 2003, November 2003, 
and June 2006 as well as a May 2004 statement of the case and 
subsequent supplemental statements of the case.  

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, copies of his VA examination 
reports, and he has submitted lay evidence in the form of his 
written communications and hearing testimony.  The evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


